MEMORANDUM *
“The filing of a notice of appeal is an event of jurisdictional significance — it confers jurisdiction on the court of appeals and divests the district court of its control over those aspects of the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58, 103 S.Ct. 400, 74 L.Ed.2d 225 (1982) (per curiam). The district court’s judgment determined the entire action and included an award of attorneys’ fees. Mattel’s subsequent notice of appeal divested the district court of its jurisdiction; the district court thus lacked jurisdiction to entertain appellants’ motion to intervene. See Nicol v. Gulf Fleet Supply Vessels, Inc., 743 F.2d 298, 299 (5th Cir.1984). We therefore affirm the denial of intervention, but do so on the ground that the district court lacked jurisdiction to entertain any such motion.
AFFIRMED.

 This disposition isn’t appropriate for publication and isn't precedent except as provided by 9 th Cir. R. 36-3.